Lewis, P., and Lacy, J.,
dissented.
The order was as follows:
This day came again as well the plaintiff in error by his counsel, as the attorney-general on behalf of the commonwealth, and the court having maturely considered the transcript of the record of the judgment aforesaid and the arguments' of counsel, is of opinion, for reasons stated in writing and filed with the record, that the judgment of the said circuit court is erroneous in refusing to set aside the verdict of the .jury and to grant a new trial to the plaintiff in- error.
■ It is therefore considered by the court that the said judgment be reversed and annulled, the verdict of the jury set aside, and a new trial awarded the plaintiff in error.
Which is ordered to he certified to the said circuit court of the county of Amherst.
Eeveksed.